Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 1 of 67




                 EXHIBIT 2
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 2 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Quinn Emanuel Urquhart & Sullivan LLP                                          Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010

          The deposition will be recorded by this method: Videographer and Stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 3 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 4 of 67

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                             Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 5 of 67
A O 8 8 A ( R e v. 1 2/ 1 3) S u b p o e n a t o T estif y at a D e p ositi o n i n a Ci vil A cti o n


                                                          U    NI T E D             ST        ATES              D     I S T RI C T C O U R T
                                                                                                          f or t h e
                                                                               _ _ S_ o_ ut_ _h_er_ n_ _ Distri
                                                                                                           Districtctofof N _e _w_ _Y_or_ _k _ _ _
                     I n r e A p pli c ati o n of Al b ert o S afr a
                                                                                                                )
                                            Pl ai ntiff                                                         )
                                                 v.                                                             )           Ci vil A cti o n N o.
                                                                                                                )
                                                                                                                )
                                           D ef e n d a nt                                                      )

                                          S U B P O E N A T O T E S TI F Y A T A D E P O SI TI O N I N A CI VI L A C TI O N

T o:
                                                                                                     Dr. Eli L Di a m o n d
                                                                              ( N a m e of p ers o n t o w h o m t his s u b p o e n a is dir e ct e d)

        ’✔ T esti m o n y: Y O U A R E C O M M A N D E D t o a p p e ar at t h e ti m e, d at e, a n d pl a c e s et f ort h b el o w t o t estif y at a
d e p ositi o n t o b e t a k e n i n t his ci vil a cti o n. If y o u ar e a n or g a ni z ati o n, y o u m ust d esi g n at e o n e or m or e offi c ers, dir e ct ors,
or m a n a gi n g a g e nts, or d esi g n at e ot h er p ers o ns w h o c o ns e nt t o t estif y o n y o ur b e h alf a b o ut t h e f oll o wi n g m att ers, or
t h os e s et f ort h i n a n att a c h m e nt:


 Pl a c e: Q ui n n E m a n u el Ur q u h art & S ulli v a n L L P                                                            D at e a n d Ti m e:
              5 1 M a di s o n A v e n u e, Flr 2 2, N e w Y or k N Y 1 0 0 1 0                                                                               TB D


               T h e d e p ositi o n will b e r e c or d e d b y t his m et h o d:                            Vi d e o gr a p h er a n d St e n o gr a p h er

          ’ Pr o d u cti o n: Y o u, or y o ur r e pr es e nt ati v es, m ust als o brin g wit h y o u t o t h e d e p ositi o n t h e f oll o wi n g d o c u m e nts,
            el e ctr o ni c all y st or e d i nf or m ati o n, or o bj e cts, a n d m ust p er mit i ns p e cti o n, c o p yi n g, t esti n g, or s a m pli n g of t h e
            m at eri al:




             T h e f oll o wi n g pr o visi o ns of F e d. R. Ci v. P. 4 5 ar e att a c h e d – R ul e 4 5( c), r el ati n g t o t h e pl a c e of c o m pli a n c e;
R ul e 4 5( d), r el ati n g t o y o ur pr ot e cti o n as a p ers o n s u bj e ct t o a s u b p o e n a; a n d R ul e 4 5( e) a n d ( g), r el ati n g t o y o ur d ut y t o
r es p o n d t o t his s u b p o e n a a n d t h e p ote nti al c o ns e q u e n c es of n ot d oi n g s o.

D at e:
                                                 CLER K OF C O URT
                                                                                                                                  OR

                                                              Si g n at ur e of Cl er k or D e p ut y Cl er k                                             Att or n e y’s si g n at ur e

T h e n a m e, a d dr ess, e- m ail a d dr ess, a n d t el e p h o n e n u m b er of t h e att or n e y r e pr es e nti n g ( n a m e of p art y)
                                                                                                         , w h o iss u es or r e q u ests t his s u b p o e n a, ar e:



                                            N oti c e t o t h e p e rs o n w h o iss u es o r r e q u ests t his s u b p o e n a
If t his s u b p o e n a c o m m a n ds t h e pr o d u cti o n of d o c u m e nts, el e ctr o ni c all y st or e d i nf or m ati o n, or t a n gi bl e t hi n gs, a n oti c e
a n d a c o p y of t h e s u b p o e n a m ust b e s er v e d o n e a c h p art y i n t his c as e b ef or e it is s er v e d o n t h e p ers o n t o w h o m it is
dir e ct e d. F e d. R. Ci v. P. 4 5( a)( 4).
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 6 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 7 of 67

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 8 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Quinn Emanuel Urquhart & Sullivan LLP                                          Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010

          The deposition will be recorded by this method: Videographer and Stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 9 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 10 of 67

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 11 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Quinn Emanuel Urquhart & Sullivan LLP                                          Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010

          The deposition will be recorded by this method:                    Videographer and Stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 12 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 13 of 67

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 14 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
                                                      See attachment


 Place: Quinn Emanuel Urquhart & Sullivan LLP                                          Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010

          The deposition will be recorded by this method: Videographer and Stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 15 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 16 of 67

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 17 of 67




                                           ATTACHMENT A

          The United States District Court for the Southern District of New York has authorized

Petitioners to serve this Subpoena on you in support of foreign proceedings in Switzerland.

          You are hereby notified under Federal Rule of Civil Procedure 30(b)(6) of your duty to

designate and produce for deposition one or more officers, directors, managing agents, employees

or other persons who consent to testify on Your behalf as to all matters known or reasonably

available to You concerning the Deposition Topics set forth below. You are further notified of

your duty to confer with Petitioner and to designate each person who will testify.

                                             DEFINITIONS

          As used herein, the terms listed below shall be defined as follows. Insofar as a term is not

explicitly defined, the meaning to be used is the commonly accepted definition of the term.

Notwithstanding any definition set forth below, each word, term, or phrase used in these requests

is intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure. In

these requests, the following terms are to be given their ascribed definitions:

          1.        In accordance with Local Civil Rule 26.3, the term “document” is defined to be

synonymous in meaning and equal in scope to the usage of the term “documents or electronically

stored information” in Federal Rule of Civil Procedure 34(a)(1)(A).

          2.        In accordance with Local Civil Rule 26.3, “communication” means the transmittal

of information (in the form of facts, ideas, inquiries, or otherwise).

          3.        In accordance with Local Civil Rule 26.3, the terms “all,” “any,” and “each” shall

each be construed as encompassing any and all.

          4.        In accordance with Local Civil Rule 26.3, the connectives “and” and “or” shall be

construed either disjunctively or conjunctively as necessary to bring within the scope of the

discovery request all responses that might otherwise be construed to be outside of its scope.


99999-77881/12838540.1                              1
          Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 18 of 67




          5.        The terms “referring to,” “relating to,” “showing,” or “regarding” shall mean

containing, describing, discussing, embodying, commenting upon, identifying, incorporating,

summarizing, constituting, comprising, or otherwise pertinent to the matter or any aspect thereof.

          6.        In accordance with Local Civil Rule 26.3, “concerning” means relating to, referring

to, describing, evidencing, or constituting.

          7.        In accordance with Local Civil Rule 26.3, the use of the singular form of any word

includes the plural and vice versa.

          8.        The use of a verb in any tense shall be construed as the use of the verb in all other

tenses.

                                            INSTRUCTIONS

          1.        Unless the Deposition Topic explicitly states otherwise, the date range for each

Deposition Topic shall be the period beginning January 1, 2018, and continuing through the

present.




99999-77881/12838540.1                                2
         Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 19 of 67




                                     DEPOSITION TOPICS



TOPIC NO. 1

          Your knowledge and understanding of Mr. Joseph Safra’s health and medical conditions.

TOPIC NO. 2

          Your knowledge and understanding of Mr. Joseph Safra’s physical conditions.

TOPIC NO. 3

          Your knowledge and understanding of Mr. Joseph Safra’s neurological conditions.

TOPIC NO. 4

       Your knowledge and understanding              of Mr. Joseph Safra’s psychological     and
neuropsychological conditions.

TOPIC NO. 5

        Your knowledge and understanding of Mr. Joseph Safra’s psychiatric and neuropsychiatric
conditions.




99999-77881/12838540.1                           3
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 20 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
                                                   See attachment

 Place: Quinn Emanuel Urquhart & Sullivan LLP                                          Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010

          The deposition will be recorded by this method: Videographer and Stenographer

          Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 21 of 67
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

              I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 22 of 67

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 23 of 67




                                           ATTACHMENT A

          The United States District Court for the Southern District of New York has authorized

Petitioners to serve this Subpoena on you in support of foreign proceedings in Switzerland.

          You are hereby notified under Federal Rule of Civil Procedure 30(b)(6) of your duty to

designate and produce for deposition one or more officers, directors, managing agents, employees

or other persons who consent to testify on Your behalf as to all matters known or reasonably

available to You concerning the Deposition Topics set forth below. You are further notified of

your duty to confer with Petitioner and to designate each person who will testify.

                                             DEFINITIONS

          As used herein, the terms listed below shall be defined as follows. Insofar as a term is not

explicitly defined, the meaning to be used is the commonly accepted definition of the term.

Notwithstanding any definition set forth below, each word, term, or phrase used in these requests

is intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure. In

these requests, the following terms are to be given their ascribed definitions:

          1.        In accordance with Local Civil Rule 26.3, the term “document” is defined to be

synonymous in meaning and equal in scope to the usage of the term “documents or electronically

stored information” in Federal Rule of Civil Procedure 34(a)(1)(A).

          2.        In accordance with Local Civil Rule 26.3, “communication” means the transmittal

of information (in the form of facts, ideas, inquiries, or otherwise).

          3.        In accordance with Local Civil Rule 26.3, the terms “all,” “any,” and “each” shall

each be construed as encompassing any and all.

          4.        In accordance with Local Civil Rule 26.3, the connectives “and” and “or” shall be

construed either disjunctively or conjunctively as necessary to bring within the scope of the

discovery request all responses that might otherwise be construed to be outside of its scope.


99999-77881/12838540.1                              1
          Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 24 of 67




          5.        The terms “referring to,” “relating to,” “showing,” or “regarding” shall mean

containing, describing, discussing, embodying, commenting upon, identifying, incorporating,

summarizing, constituting, comprising, or otherwise pertinent to the matter or any aspect thereof.

          6.        In accordance with Local Civil Rule 26.3, “concerning” means relating to, referring

to, describing, evidencing, or constituting.

          7.        In accordance with Local Civil Rule 26.3, the use of the singular form of any word

includes the plural and vice versa.

          8.        The use of a verb in any tense shall be construed as the use of the verb in all other

tenses.

                                            INSTRUCTIONS

          1.        Unless the Deposition Topic explicitly states otherwise, the date range for each

Deposition Topic shall be the period beginning January 1, 2018, and continuing through the

present.




99999-77881/12838540.1                                2
         Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 25 of 67




                                     DEPOSITION TOPICS



TOPIC NO. 1

          Your knowledge and understanding of Mr. Joseph Safra’s health and medical conditions.

TOPIC NO. 2

          Your knowledge and understanding of Mr. Joseph Safra’s physical conditions.

TOPIC NO. 3

          Your knowledge and understanding of Mr. Joseph Safra’s neurological conditions.

TOPIC NO. 4

       Your knowledge and understanding              of Mr. Joseph Safra’s psychological     and
neuropsychological conditions.

TOPIC NO. 5

        Your knowledge and understanding of Mr. Joseph Safra’s psychiatric and neuropsychiatric
conditions.




99999-77881/12838540.1                           3
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 26 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                             Dr. Susan Bressman
To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 27 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 28 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 29 of 67




                                        ATTACHMENT A

           e United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of contemplated foreign proceedings in

Switzerland.

                                   DOCUMENT REQUESTS


DOCUMENT REQUEST NO. 1.

        All Documents and Communications concerning Mr. Joseph Safra’s medical conditions,

including physical, neurological, psychological, and psychiatric conditions, including:

     a) Medical notes and observations;

     b) Neurodiagnostic studies, including reports of all neuroradiological and neurodiagnostic

        testing, including brain scans and electroencephalography tests;

     c) Psychological and psychiatric testing, including mental status examinations, mental status

        screening tests (such as the Montreal Cognitive Assessment and Mini-Mental State Exam)

        dementia screening tests, neuropsychological testing, and psychodiagnostics testing;

     d) Treatments; and

     e) Medication administered.

INSTRUCTIONS

1.         is Request extends to all Documents in your possession, custody, or control or in the

        possession, custody, or control of anyone acting on your behalf. A Document is in your

        possession, custody, or control if it is in your physical custody or if it is in the physical

        custody of any person and you (i) own such Document in whole or in part; (ii) have a right

        (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document on any

        terms; (iii) have an understanding, express or implied, that you may use, inspect, examine,

                                                 1
     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 30 of 67




     or copy such Document on any terms; or (iv) have, as a practical matter, been able to use,

     inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document on

     the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody, or

     control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.     e original of each Document requested herein shall be produced together with any drafts,

     revisions, or copies of the same that bear any mark or notation not present in the original

     or that otherwise diﬀer from the original.    e original of an electronic documents includes

     the native electronic ﬁle of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than redactions

     for privilege) and should include all attachments and enclosures. Documents that are

     attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.     e response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request is

     objected to, in which event the reason(s) for objection shall be stated. If objection is made

     to part of this Request, the part shall be speciﬁed; Documents responsive to the remainder

     of the Request shall be produced. Any such objection shall not extend the time within

     which you must otherwise respond to this Request to which no speciﬁc objection has been



                                              2
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 31 of 67




      made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the speciﬁc

      factual basis of the claimed privilege or other protection from discovery.

9.      e use of the singular form of a noun includes the plural form, and vice versa, including

      deﬁned terms.

10.     e connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.     e terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a deﬁnition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request.        is Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests in

      favor of production.

13.     is Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 32 of 67




14.   Unless otherwise speciﬁed in the document request, the date range for these Requests shall

      be the period beginning with January 1, 2018 to December 31, 2020.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but not

      limited to in writing, via email, via instant messaging software, or via telephone. Where a

      Communication is via telephone, you should produce Documents such as telephone records

      suﬃcient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules

      of Civil Procedure, and in particular includes (but is not limited to) every writing or record

      of every type and description, including letters, correspondence, diaries, memoranda, tapes,

      electronic data or storage, stenographic or handwritten notes, studies, publications, books,

      data, pamphlets, pictures, ﬁlms, video recordings, reports, ﬁnancial statements, ledgers,

      applications, emails, screenshots, instant messages, platform-mediated messages, social

      media messages, and text messages (including but not limited to WhatsApp messages), or

      however produced or reproduced, in your possession, custody, or control. “Document”

      also includes all copies and drafts of every writing or record when the copy or draft is not

      identical to the original. “Document” includes electronically-stored information.




                                                4
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 33 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                      Dr. Eli L Diamond
To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 34 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 35 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 36 of 67




                                        ATTACHMENT A

           e United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of contemplated foreign proceedings in

Switzerland.

                                   DOCUMENT REQUESTS


DOCUMENT REQUEST NO. 1.

        All Documents and Communications concerning Mr. Joseph Safra’s medical conditions,

including physical, neurological, psychological, and psychiatric conditions, including:

     a) Medical notes and observations;

     b) Neurodiagnostic studies, including reports of all neuroradiological and neurodiagnostic

        testing, including brain scans and electroencephalography tests;

     c) Psychological and psychiatric testing, including mental status examinations, mental status

        screening tests (such as the Montreal Cognitive Assessment and Mini-Mental State Exam)

        dementia screening tests, neuropsychological testing, and psychodiagnostics testing;

     d) Treatments; and

     e) Medication administered.

INSTRUCTIONS

1.         is Request extends to all Documents in your possession, custody, or control or in the

        possession, custody, or control of anyone acting on your behalf. A Document is in your

        possession, custody, or control if it is in your physical custody or if it is in the physical

        custody of any person and you (i) own such Document in whole or in part; (ii) have a right

        (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document on any

        terms; (iii) have an understanding, express or implied, that you may use, inspect, examine,

                                                 1
     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 37 of 67




     or copy such Document on any terms; or (iv) have, as a practical matter, been able to use,

     inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document on

     the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody, or

     control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.     e original of each Document requested herein shall be produced together with any drafts,

     revisions, or copies of the same that bear any mark or notation not present in the original

     or that otherwise diﬀer from the original.    e original of an electronic documents includes

     the native electronic ﬁle of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than redactions

     for privilege) and should include all attachments and enclosures. Documents that are

     attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.     e response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request is

     objected to, in which event the reason(s) for objection shall be stated. If objection is made

     to part of this Request, the part shall be speciﬁed; Documents responsive to the remainder

     of the Request shall be produced. Any such objection shall not extend the time within

     which you must otherwise respond to this Request to which no speciﬁc objection has been



                                              2
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 38 of 67




      made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the speciﬁc

      factual basis of the claimed privilege or other protection from discovery.

9.      e use of the singular form of a noun includes the plural form, and vice versa, including

      deﬁned terms.

10.     e connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.     e terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a deﬁnition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request.        is Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests in

      favor of production.

13.     is Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 39 of 67




14.   Unless otherwise speciﬁed in the document request, the date range for these Requests shall

      be the period beginning with January 1, 2018 to December 31, 2020.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but not

      limited to in writing, via email, via instant messaging software, or via telephone. Where a

      Communication is via telephone, you should produce Documents such as telephone records

      suﬃcient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules

      of Civil Procedure, and in particular includes (but is not limited to) every writing or record

      of every type and description, including letters, correspondence, diaries, memoranda, tapes,

      electronic data or storage, stenographic or handwritten notes, studies, publications, books,

      data, pamphlets, pictures, ﬁlms, video recordings, reports, ﬁnancial statements, ledgers,

      applications, emails, screenshots, instant messages, platform-mediated messages, social

      media messages, and text messages (including but not limited to WhatsApp messages), or

      however produced or reproduced, in your possession, custody, or control. “Document”

      also includes all copies and drafts of every writing or record when the copy or draft is not

      identical to the original. “Document” includes electronically-stored information.




                                                4
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 40 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                     Dr. Valentin Fuster
To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 41 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 42 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 43 of 67




                                        ATTACHMENT A

           e United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of contemplated foreign proceedings in

Switzerland.

                                   DOCUMENT REQUESTS


DOCUMENT REQUEST NO. 1.

        All Documents and Communications concerning Mr. Joseph Safra’s medical conditions,

including physical, neurological, psychological, and psychiatric conditions, including:

     a) Medical notes and observations;

     b) Neurodiagnostic studies, including reports of all neuroradiological and neurodiagnostic

        testing, including brain scans and electroencephalography tests;

     c) Psychological and psychiatric testing, including mental status examinations, mental status

        screening tests (such as the Montreal Cognitive Assessment and Mini-Mental State Exam)

        dementia screening tests, neuropsychological testing, and psychodiagnostics testing;

     d) Treatments; and

     e) Medication administered.

INSTRUCTIONS

1.         is Request extends to all Documents in your possession, custody, or control or in the

        possession, custody, or control of anyone acting on your behalf. A Document is in your

        possession, custody, or control if it is in your physical custody or if it is in the physical

        custody of any person and you (i) own such Document in whole or in part; (ii) have a right

        (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document on any

        terms; (iii) have an understanding, express or implied, that you may use, inspect, examine,

                                                 1
     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 44 of 67




     or copy such Document on any terms; or (iv) have, as a practical matter, been able to use,

     inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document on

     the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody, or

     control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.     e original of each Document requested herein shall be produced together with any drafts,

     revisions, or copies of the same that bear any mark or notation not present in the original

     or that otherwise diﬀer from the original.    e original of an electronic documents includes

     the native electronic ﬁle of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than redactions

     for privilege) and should include all attachments and enclosures. Documents that are

     attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.     e response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request is

     objected to, in which event the reason(s) for objection shall be stated. If objection is made

     to part of this Request, the part shall be speciﬁed; Documents responsive to the remainder

     of the Request shall be produced. Any such objection shall not extend the time within

     which you must otherwise respond to this Request to which no speciﬁc objection has been



                                              2
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 45 of 67




      made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the speciﬁc

      factual basis of the claimed privilege or other protection from discovery.

9.      e use of the singular form of a noun includes the plural form, and vice versa, including

      deﬁned terms.

10.     e connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.     e terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a deﬁnition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request.        is Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests in

      favor of production.

13.     is Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 46 of 67




14.   Unless otherwise speciﬁed in the document request, the date range for these Requests shall

      be the period beginning with January 1, 2018 to December 31, 2020.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but not

      limited to in writing, via email, via instant messaging software, or via telephone. Where a

      Communication is via telephone, you should produce Documents such as telephone records

      suﬃcient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules

      of Civil Procedure, and in particular includes (but is not limited to) every writing or record

      of every type and description, including letters, correspondence, diaries, memoranda, tapes,

      electronic data or storage, stenographic or handwritten notes, studies, publications, books,

      data, pamphlets, pictures, ﬁlms, video recordings, reports, ﬁnancial statements, ledgers,

      applications, emails, screenshots, instant messages, platform-mediated messages, social

      media messages, and text messages (including but not limited to WhatsApp messages), or

      however produced or reproduced, in your possession, custody, or control. “Document”

      also includes all copies and drafts of every writing or record when the copy or draft is not

      identical to the original. “Document” includes electronically-stored information.




                                                4
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 47 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                      Dr. Viviane Tabar
To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 48 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 49 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 50 of 67




                                        ATTACHMENT A

           e United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of contemplated foreign proceedings in

Switzerland.

                                   DOCUMENT REQUESTS


DOCUMENT REQUEST NO. 1.

        All Documents and Communications concerning Mr. Joseph Safra’s medical conditions,

including physical, neurological, psychological, and psychiatric conditions, including:

     a) Medical notes and observations;

     b) Neurodiagnostic studies, including reports of all neuroradiological and neurodiagnostic

        testing, including brain scans and electroencephalography tests;

     c) Psychological and psychiatric testing, including mental status examinations, mental status

        screening tests (such as the Montreal Cognitive Assessment and Mini-Mental State Exam)

        dementia screening tests, neuropsychological testing, and psychodiagnostics testing;

     d) Treatments; and

     e) Medication administered.

INSTRUCTIONS

1.         is Request extends to all Documents in your possession, custody, or control or in the

        possession, custody, or control of anyone acting on your behalf. A Document is in your

        possession, custody, or control if it is in your physical custody or if it is in the physical

        custody of any person and you (i) own such Document in whole or in part; (ii) have a right

        (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document on any

        terms; (iii) have an understanding, express or implied, that you may use, inspect, examine,

                                                 1
     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 51 of 67




     or copy such Document on any terms; or (iv) have, as a practical matter, been able to use,

     inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document on

     the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody, or

     control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.     e original of each Document requested herein shall be produced together with any drafts,

     revisions, or copies of the same that bear any mark or notation not present in the original

     or that otherwise diﬀer from the original.    e original of an electronic documents includes

     the native electronic ﬁle of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than redactions

     for privilege) and should include all attachments and enclosures. Documents that are

     attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.     e response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request is

     objected to, in which event the reason(s) for objection shall be stated. If objection is made

     to part of this Request, the part shall be speciﬁed; Documents responsive to the remainder

     of the Request shall be produced. Any such objection shall not extend the time within

     which you must otherwise respond to this Request to which no speciﬁc objection has been



                                              2
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 52 of 67




      made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the speciﬁc

      factual basis of the claimed privilege or other protection from discovery.

9.      e use of the singular form of a noun includes the plural form, and vice versa, including

      deﬁned terms.

10.     e connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.     e terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a deﬁnition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request.        is Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests in

      favor of production.

13.     is Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 53 of 67




14.   Unless otherwise speciﬁed in the document request, the date range for these Requests shall

      be the period beginning with January 1, 2018 to December 31, 2020.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but not

      limited to in writing, via email, via instant messaging software, or via telephone. Where a

      Communication is via telephone, you should produce Documents such as telephone records

      suﬃcient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules

      of Civil Procedure, and in particular includes (but is not limited to) every writing or record

      of every type and description, including letters, correspondence, diaries, memoranda, tapes,

      electronic data or storage, stenographic or handwritten notes, studies, publications, books,

      data, pamphlets, pictures, ﬁlms, video recordings, reports, ﬁnancial statements, ledgers,

      applications, emails, screenshots, instant messages, platform-mediated messages, social

      media messages, and text messages (including but not limited to WhatsApp messages), or

      however produced or reproduced, in your possession, custody, or control. “Document”

      also includes all copies and drafts of every writing or record when the copy or draft is not

      identical to the original. “Document” includes electronically-stored information.




                                                4
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 54 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                       Memorial Sloan Kettering Cancer Center
To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 55 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 56 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 57 of 67




                                        ATTACHMENT A

           e United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of contemplated foreign proceedings in

Switzerland.

                                   DOCUMENT REQUESTS


DOCUMENT REQUEST NO. 1.

        All Documents and Communications concerning Mr. Joseph Safra’s medical conditions,

including physical, neurological, psychological, and psychiatric conditions, including:

     a) Medical notes and observations;

     b) Neurodiagnostic studies, including reports of all neuroradiological and neurodiagnostic

        testing, including brain scans and electroencephalography tests;

     c) Psychological and psychiatric testing, including mental status examinations, mental status

        screening tests (such as the Montreal Cognitive Assessment and Mini-Mental State Exam)

        dementia screening tests, neuropsychological testing, and psychodiagnostics testing;

     d) Treatments; and

     e) Medication administered.

INSTRUCTIONS

1.         is Request extends to all Documents in your possession, custody, or control or in the

        possession, custody, or control of anyone acting on your behalf. A Document is in your

        possession, custody, or control if it is in your physical custody or if it is in the physical

        custody of any person and you (i) own such Document in whole or in part; (ii) have a right

        (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document on any

        terms; (iii) have an understanding, express or implied, that you may use, inspect, examine,

                                                 1
     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 58 of 67




     or copy such Document on any terms; or (iv) have, as a practical matter, been able to use,

     inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document on

     the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody, or

     control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.     e original of each Document requested herein shall be produced together with any drafts,

     revisions, or copies of the same that bear any mark or notation not present in the original

     or that otherwise diﬀer from the original.    e original of an electronic documents includes

     the native electronic ﬁle of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than redactions

     for privilege) and should include all attachments and enclosures. Documents that are

     attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.     e response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request is

     objected to, in which event the reason(s) for objection shall be stated. If objection is made

     to part of this Request, the part shall be speciﬁed; Documents responsive to the remainder

     of the Request shall be produced. Any such objection shall not extend the time within

     which you must otherwise respond to this Request to which no speciﬁc objection has been



                                              2
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 59 of 67




      made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the speciﬁc

      factual basis of the claimed privilege or other protection from discovery.

9.      e use of the singular form of a noun includes the plural form, and vice versa, including

      deﬁned terms.

10.     e connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.     e terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a deﬁnition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request.        is Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests in

      favor of production.

13.     is Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 60 of 67




14.   Unless otherwise speciﬁed in the document request, the date range for these Requests shall

      be the period beginning with January 1, 2018 to December 31, 2020.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but not

      limited to in writing, via email, via instant messaging software, or via telephone. Where a

      Communication is via telephone, you should produce Documents such as telephone records

      suﬃcient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules

      of Civil Procedure, and in particular includes (but is not limited to) every writing or record

      of every type and description, including letters, correspondence, diaries, memoranda, tapes,

      electronic data or storage, stenographic or handwritten notes, studies, publications, books,

      data, pamphlets, pictures, ﬁlms, video recordings, reports, ﬁnancial statements, ledgers,

      applications, emails, screenshots, instant messages, platform-mediated messages, social

      media messages, and text messages (including but not limited to WhatsApp messages), or

      however produced or reproduced, in your possession, custody, or control. “Document”

      also includes all copies and drafts of every writing or record when the copy or draft is not

      identical to the original. “Document” includes electronically-stored information.




                                                4
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 61 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
              In re Application of Alberto Safra
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                Mount Sinai Health System
To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          51 Madison Avenue, Flr 22, New York NY 10010



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 62 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 63 of 67
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 64 of 67




                                        ATTACHMENT A

           e United States District Court for the Southern District of New York has authorized

Petitioner to serve this subpoena on you in support of contemplated foreign proceedings in

Switzerland.

                                   DOCUMENT REQUESTS


DOCUMENT REQUEST NO. 1.

        All Documents and Communications concerning Mr. Joseph Safra’s medical conditions,

including physical, neurological, psychological, and psychiatric conditions, including:

     a) Medical notes and observations;

     b) Neurodiagnostic studies, including reports of all neuroradiological and neurodiagnostic

        testing, including brain scans and electroencephalography tests;

     c) Psychological and psychiatric testing, including mental status examinations, mental status

        screening tests (such as the Montreal Cognitive Assessment and Mini-Mental State Exam)

        dementia screening tests, neuropsychological testing, and psychodiagnostics testing;

     d) Treatments; and

     e) Medication administered.

INSTRUCTIONS

1.         is Request extends to all Documents in your possession, custody, or control or in the

        possession, custody, or control of anyone acting on your behalf. A Document is in your

        possession, custody, or control if it is in your physical custody or if it is in the physical

        custody of any person and you (i) own such Document in whole or in part; (ii) have a right

        (by contract, statute, or otherwise) to use, inspect, examine, or copy such Document on any

        terms; (iii) have an understanding, express or implied, that you may use, inspect, examine,

                                                 1
     Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 65 of 67




     or copy such Document on any terms; or (iv) have, as a practical matter, been able to use,

     inspect, examine or copy such Document when you sought to do so.

2.   If you know the location of any requested Document and do not produce the Document on

     the ground that the Document is not in your possession, custody, or control, you shall

     identify the Document and identify the person who you believe has possession, custody, or

     control of the Document.

3.   If you are unaware of the existence of any Documents responsive to a particular Request,

     your response should expressly indicate so.

4.     e original of each Document requested herein shall be produced together with any drafts,

     revisions, or copies of the same that bear any mark or notation not present in the original

     or that otherwise diﬀer from the original.    e original of an electronic documents includes

     the native electronic ﬁle of that Document.

5.   All Documents shall be produced in their entirety without redaction (other than redactions

     for privilege) and should include all attachments and enclosures. Documents that are

     attached to each other or are in the same family should not be separated.

6.   You must state whether you will produce Documents as they are kept in the usual course

     of business or organized and labeled to correspond with the categories in the Request.

7.     e response to this Request shall state, with respect to each item or category, that

     production will be made or inspection will be permitted as requested, unless the Request is

     objected to, in which event the reason(s) for objection shall be stated. If objection is made

     to part of this Request, the part shall be speciﬁed; Documents responsive to the remainder

     of the Request shall be produced. Any such objection shall not extend the time within

     which you must otherwise respond to this Request to which no speciﬁc objection has been



                                              2
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 66 of 67




      made.

8.    With respect to any Documents or information withheld on a claim of attorney-client

      privilege, the work product doctrine, or any other applicable privilege, you shall provide

      an express statement of the asserted privilege that includes the following information: (i)

      the applicable date; (ii) the identity of the author(s), including (but not limited to) the

      business or legal title(s) or position(s); (iii) the identity of the recipient(s), including (but

      not limited to) business or legal title(s) or position(s); (iv) the subject matter of the

      Document; (v) the identity of all other persons who received copies; and (vi) the speciﬁc

      factual basis of the claimed privilege or other protection from discovery.

9.      e use of the singular form of a noun includes the plural form, and vice versa, including

      deﬁned terms.

10.     e connectives “and” and “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of the Request all responses that might otherwise be

      construed to be outside of its scope.

11.     e terms “each,” “any,” and “all” shall be construed to mean “each and every.”

12.   In responding to any of this Requests, if you encounter any ambiguity in construing either

      the Requests or a deﬁnition or instruction, set forth the matter deemed ambiguous and the

      construction used in answering the Request.        is Request is to be liberally construed, and

      you should resolve any doubts about whether a Document is responsive to this Requests in

      favor of production.

13.     is Request shall be deemed continuing in nature, and supplemental responses and

      document production are required if you, directly or indirectly, obtain further information

      after its initial responses and document production.



                                                 3
      Case 1:21-mc-00640-GHW Document 7-2 Filed 08/05/21 Page 67 of 67




14.   Unless otherwise speciﬁed in the document request, the date range for these Requests shall

      be the period beginning with January 1, 2018 to December 31, 2020.

DEFINITIONS

1.    “Communication” means any conveyance of information by any means, including but not

      limited to in writing, via email, via instant messaging software, or via telephone. Where a

      Communication is via telephone, you should produce Documents such as telephone records

      suﬃcient to show the occurrence of the Communication.

2.    “Document” shall have the full meaning ascribed to it by Rule 34(a) of the Federal Rules

      of Civil Procedure, and in particular includes (but is not limited to) every writing or record

      of every type and description, including letters, correspondence, diaries, memoranda, tapes,

      electronic data or storage, stenographic or handwritten notes, studies, publications, books,

      data, pamphlets, pictures, ﬁlms, video recordings, reports, ﬁnancial statements, ledgers,

      applications, emails, screenshots, instant messages, platform-mediated messages, social

      media messages, and text messages (including but not limited to WhatsApp messages), or

      however produced or reproduced, in your possession, custody, or control. “Document”

      also includes all copies and drafts of every writing or record when the copy or draft is not

      identical to the original. “Document” includes electronically-stored information.




                                                4
